Filed 10/31/14

                            CERTIFIED FOR PUBLICATION


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                      DIVISION ONE

                                   STATE OF CALIFORNIA


                                               D064261

NAN LAWRENCE et al.,
                                               (Super. Ct. No. 37-2010-00101462-
        Plaintiffs and Appellants,              CU-PO-CTL)

        v.

LA JOLLA BEACH AND TENNIS CLUB,
INC. et al.,

        Defendants and Respondents.


MICHAEL LAWRENCE, a Minor, etc.,               (Super. Ct. No. 37-2011-00102538-
                                                CU-PO-CTL)
        Plaintiff and Appellant,

        v.

LA JOLLA BEACH AND TENNIS CLUB,
INC. et al.,

        Defendants and Respondents.



        APPEAL from a judgment of the Superior Court of San Diego County, Randa

Trapp, Judge. Reversed.
       Law Offices of Martin N. Buchanan and Martin N. Buchanan for Plaintiffs and

Appellants.

       Michelman & Robinson, David M. Samuels and Robin James for Defendants and

Respondents.

       When he was five years old, plaintiff Michael Lawrence fell from a window in his

family's second story hotel room at the La Jolla Beach and Tennis Club and suffered

serious head and brain injuries. Michael's parents, Nan Lawrence and Jeff Lawrence,

filed a first amended complaint against La Jolla Beach and Tennis Club, Inc. and La Jolla

Beach and Tennis Club Partners, L.P. (defendants) seeking damages under the following

three causes of action sounding in negligence: "Negligence," "Dangerous Condition of

Property," and "Negligent Infliction Of Emotional Distress." Michael, through his

mother as guardian ad litem, later filed a separate complaint alleging the same causes of

action.1 After the court consolidated the cases, defendants filed separate motions for

summary judgment on the two complaints.2 The court granted both motions and entered

judgment in favor of defendants.




1       We will refer to Michael and his parents collectively as plaintiffs, and occasionally
refer to the parents by their first names for convenience, intending no disrespect.

2       The parents' first amended complaint also included a cause of action for
intentional infliction of emotional distress that was not addressed in defendants' summary
judgment motion and is not mentioned in the parties' briefs. The disposition of that cause
of action is unclear. However, the record includes a copy of the superior court's register
of actions for this case, and that document shows defendants filed a demurrer to the first
amended complaint. Presumably, the demurrer was successful as to the cause of action
for intentional infliction of emotional distress.
                                             2
       Plaintiffs contend the court erred in ruling that (1) defendants had no duty and

breached no duty to install a fall prevention device on the window from which Michael

fell; and (2) the accident was not caused by defendants' failure to install a fall prevention

device on the window. We reverse.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Defendants owned and operated the La Jolla Beach and Tennis Club Hotel at the

time of Michael's accident. Jeff and Nan Lawrence and their three sons checked into the

hotel on October 4, 2008. They were on a family vacation to celebrate the sixth birthday

of Michael and his twin brother Luke. Nan requested a room on the first floor of the

hotel when she made the reservation, but when the family checked into the hotel there

were no rooms available on the first floor until the next day, so they checked into a room

on the second floor.

       On the morning of October 5, 2008, Nan opened the window from which Michael

fell because she wanted to hear the ocean. The three boys were playing, eating grapes,

and coloring in their coloring books near the sofa. Jeff and Nan were sitting at the

kitchen table just to the left of the window. Jeff was looking at his computer and Nan

was going through papers to plan the family's schedule of activities for the day when they

heard Luke scream. They looked up and Michael was not in sight. He had fallen out of

the window onto concrete pavement and suffered serious head and brain injuries as a

result. When he fell, the window's screen popped out and fell to the ground. The sill of

the window is 25 inches above the floor and at least four to six inches deep. Michael



                                              3
testified in his deposition that he put his foot on the windowsill and fell when he "leaned

forward to see something."

       After the court consolidated the two cases, defendants filed a motion for summary

judgment, which they intended to be directed at both Jeff and Nan's first amended

complaint and Michael's complaint. However, the court construed the motion as being

directed only at Jeff and Nan's first amended complaint. Defendants sought summary

judgment against Jeff and Nan on the following grounds: (1) Jeff and Nan's own

carelessness and failure to use precautions caused Michael's fall; (2) defendants were not

negligent in the ownership and operation of the premises; (3) the window complied with

all applicable building codes; (4) the screen through which Michael fell was not a safety

device; and (5) plaintiffs were never guaranteed a ground floor room.

       Defendants' moving papers included the expert declaration of Stephen D. Olsen, a

certified building inspector, who stated that the subject window complied with all

applicable building codes and there was nothing in the codes that required the window to

have "window restrictors." Olsen further stated: "[W]indow screens are not now, nor

have they ever been, intended as safety devices. Window screens are intended to keep

insects out and there is nothing in the applicable building codes and standards that

required a window screen that could serve as a safety device on that window."

       In opposition to the motion, Jeff and Nan argued the window's compliance with

building codes did not establish that defendants were not negligent and defendants had

not offered any evidence to meet their burden of establishing they were not negligent.

Jeff and Nan argued there were triable issues of fact as to whether defendants were

                                             4
negligent in failing to take safety measures that would have prevented Michael's accident,

and whether their negligence in failing to take such safety measures caused the accident.

       Jeff and Nan submitted deposition testimony of Hawley Stevens, the hotel's former

director of operations. Stevens testified that he made the decision to place bars on the

hotel's ocean front bay windows. He explained that the majority of the bay windows

were seats with cushions and pillows on them and "leaning against them was an

issue . . . ." When asked about the purpose of putting bars on those windows, he testified

that guests leaning against the windows "were basically pushing screens out, or it was

more of a support and a protection too." Placing the bars on the windows minimized the

screens' falling out. Counsel asked Stevens, "Is it fair to say that the reason that the bars

were placed on the window was because of a concern of something or somebody falling

out the window?" Stevens answered, "Yes."

       Jeff and Nan also submitted the expert declaration of Zachary M. Moore, a

mechanical engineer with "extensive technical and practical experience in conducting

safety investigations and analysis of premises." Moore inspected the subject hotel room,

discovery materials, and relevant codes and standards. He noted there were safety bars

on two of the windows in the room and on windows in other ocean facing rooms, but not

on the window from which Michael fell. He further noted that on the day of the accident

there was no restrictive device to keep the window from opening all the way and the

screens provided no safety resistance. Moore's professional opinion was that the hotel

room was in a dangerous condition on the day of the accident, defendants were negligent



                                              5
in failing to provide safety bars or other safety measures for the window, and their

negligence was the direct cause of Michael's falling out of the window.

       Moore averred that on average, 18 children ages 10 and under die annually from

falls from windows. Consequently, the United States Consumer Product Safety

Commission asked the American Society for Testing and Materials (ASTM) to develop

standards for devices that would protect children from falling out of windows. A

subcommittee of ASTM developed two such standards. In Moore's words, "[d]evices

covered by the standards fall into one of three groups: [¶] Fall prevention window

guards, which consist of closely spaced bars in the device designed to fit into or onto the

window frame and keep children from falling through it; [¶] Window fall prevention

screens, which are an attached mesh or material that fits into or onto a window, must

possess sufficient strength to prevent a child from falling through an open window and

are totally different in design, look and function from standard insect screens; and [¶]

Window opening control devices, which limit windows opening to 4 inches or less unless

a release mechanism (one that resets) is deliberately undone." Moore opined that the

accident was foreseeable and preventable, and that "had the defendants used reasonable

care to protect their guests, by installing something as simple as a wooden bar or thumb

screw within the window tracks to prevent the window from being able to open wide

enough for a child to fit through, this incident never would have occurred."

       Defendants filed a supplemental declaration of Olsen in response to Moore's

declaration. Olsen stated that ASTM standards are manufacturing standards that do not

apply to "end users" like defendants unless state or local government has adopted them.

                                             6
His research revealed that the ASTM standards cited by Moore had not been adopted by

the state, San Diego County, or the City of San Diego. He therefore concluded that the

ASTM standards did not apply to defendants. He asserted that neither of the two ASTM

standards that Moore cited applied to the window at issue in this case because one applies

only to windows that are more than 75 feet above the ground, and the other applies only

to new construction and had not been adopted into the California Building Code.

       The court granted defendants' motion for summary judgment on Jeff and Nan's

first amended complaint, ruling that "defendants did not breach their duty of care and the

accident was not caused by defendants' failure to install a safety device on the window."

The court stated: "Given that the Building Code requirements were met, the height of the

window, the fact that Michael's mother opened the window, the parents were nearby but

distracted, the window was not in a common area over which defendants had sole control,

and there were no prior incidents of anyone or anything falling from any windows, it was

not foreseeable that a minor would fall out. As such, defendants' duty did not include

taking additional protective measures for the subject window. [Citation.] [¶]

Accordingly, defendants did not breach their duty of care to prevent the kind of accident

which occurred here. The accident occurred in a hotel room. While a hotel owner

arguably may foresee that its guests might open a second story window and not watch

their child near the open window, the owner is not required to forestall the foreseeable

consequences of others' negligent conduct. Defendants could properly assume that

parents would take precautions to supervise their children and prevent them from falling



                                             7
out windows." Based on its summary judgment ruling, the court entered judgment in

favor of defendants and against Jeff and Nan.

       After the court issued its summary judgment ruling, defendants filed a second

motion for summary judgment on Michael's complaint on the grounds that (1) they had

no duty to install safety devices on the subject window; (2) there was no code violation

related to the window; (3) the window was not in a common area of the hotel; (4) the

window's screen was not designed or intended to operate as a safety device; (5) there had

never been any prior similar incidents; and (6) plaintiffs were never guaranteed a ground

floor room. Michael's opposition to the motion was essentially the same as Jeff and

Nan's opposition to defendants' first summary judgment motion, including its reliance on

Moore's expert declaration.

       The court granted the motion for summary judgment on Michael's complaint,

ruling again that "defendants did not breach their duty of care and thus, the accident was

not caused by defendants' failure to install a safety device on the window." In its written

order the court discussed the following two cases involving a child's falling out of a

window: Pineda v. Ennabe (1998) 61 Cal. App. 4th 1403 (Pineda), on which defendants

relied and Amos v. Alpha Property Management (1999) 73 Cal. App. 4th 895 (Amos), on

which Michael relied in opposing the motion.

       The court stated: "In Pineda the minor fell out a second story window in his

apartment. The window was approximately 44 inches above the floor level, but the

minor's mother had placed a bed under the window. [Citation.] Somewhat similar to the

facts here, there was uncontroverted evidence that protective bars had been installed on

                                             8
some windows (those with sills 18 inches above the floor). [Citation.] The Pineda court

held the owner/landlord owed no duty of care. 'While a landlord arguably may foresee

that his tenants might carelessly leave their small children unattended and exposed to

dangers, he is not required to forestall the foreseeable consequences of others'

negligence–only his own.' [Citation.] The Pineda court was also mindful of the

consequences of imposing a new duty to prevent children from falling from windows."

       Regarding Amos, supra, 73 Cal. App. 4th 895, the court stated: "The Amos case,

decided after Pineda, concerned a window that was approximately 28 inches from the

floor on the second story of an apartment building. The Amos court held there was a

triable issue of fact as to whether the defendants' maintenance of a low, open, unguarded

window in a common hallway of an apartment building where they knew young children

were likely to play constituted a breach of their duty to take reasonable precautions to

prevent children falling out of the window. [Citation.] The Amos court distinguished

Pineda because in Amos it was reasonably foreseeable a toddler would wander to the

common area hall, be attracted by an open window and fall out. It was not the kind of

case in which negligent supervision, if any, affected the landlord's duty of care, as was

the case in Pineda."

       The court found Pineda, supra, 61 Cal. App. 4th 1403, "more persuasive and

applicable to the facts here" because it was "undisputed that plaintiff's fall occurred in a

room exclusively occupied by his family at the time of the accident and not in defendants'

common area[.]" The court concluded: "Given that the Building Code requirements

were met and the height of the window was 25 inches from the floor, the fact that

                                              9
Michael's mother opened the window, the parents were nearby but distracted, the window

was not in a common area over which defendants had sole control, and there were no

prior incidents of anyone or anything falling from any windows, it was not foreseeable

that the minor would fall out under these circumstances. As such, defendants' duty did

not include taking additional protective measures for the subject window." On May 22,

2013, the court entered an amended judgment in favor of defendants and against all three

plaintiffs based on its having granted both of defendants' motions for summary judgment.

                                        DISCUSSION

                                               I

                                  STANDARD OF REVIEW

       A motion for summary judgment or adjudication must be granted when there is no

triable issue of material fact and the moving party is entitled to judgment as a matter of

law. (Code Civ. Proc., § 437c, subd. (c).) When plaintiffs appeal from an order granting

a defense motion for summary judgment, "we independently examine the record in order

to determine whether triable issues of fact exist to reinstate the action. [Citation.] . . . 'To

prevail on [an] action in negligence, plaintiff[s] must show that defendants owed [them] a

legal duty, that they breached the duty, and that the breach was a proximate or legal cause

of [their] injuries.' " (Wiener v. Southcoast Childcare Centers, Inc. (2004) 32 Cal. 4th
1138, 1142 (Wiener).)

       Code of Civil Procedure section 437c "place[s] the initial burden on the defendant

moving for summary judgment and shift[s] it to the plaintiff upon a showing that the

plaintiff cannot establish one or more elements of the action." (Wiener, supra, 32 Cal. 4th
10
at p. 1142.) Accordingly, in a negligence action, "we must determine whether defendants

have shown that plaintiffs have not established a prima facie case of negligence, 'a

showing that would forecast the inevitability of a nonsuit in defendants' favor.' " (Ibid.)

"In performing our de novo review, we view the evidence in the light most favorable to

plaintiffs as the losing parties. [Citation.] . . . [W]e liberally construe plaintiffs'

evidentiary submissions and strictly scrutinize defendants' own evidence, in order to

resolve any evidentiary doubts or ambiguities in plaintiffs' favor." (Ibid.) We apply "the

same legal standard as the trial court in determining whether there are any genuine issues

of material fact or whether the moving party is entitled to judgment as a matter of law."

(Iverson v. Muroc Unified School Dist. (1995) 32 Cal. App. 4th 218, 222.)

                                               II

                                             DUTY

       "The existence of duty is a question of law to be decided by the court [citation],

and the courts have repeatedly declared the existence of a duty by landowners to maintain

property in their possession and control in a reasonably safe condition." (Vasquez v.

Residential Investments, Inc. (2004) 118 Cal. App. 4th 269, 278 (Vasquez).) Similarly, a

hotel owner or "innkeeper" owes a duty to its guests to maintain the premises in a

reasonably safe condition. (Stowe v. Fritzie Hotels (1955) 44 Cal. 2d 416, 420-421;

Schlemmer v. Stokes (1941) 47 Cal. App. 2d 164, 167 (Schlemmer) [viewed as an

innkeeper, defendant was not an insurer of the safety of the plaintiff, but owed plaintiff

the duty of exercising reasonable care to keep the premises in a safe condition].) This

court has observed that "[h]otel proprietors have a special relationship with their guests

                                               11
that gives rise to a duty ' "to protect them against unreasonable risk of physical harm." '

[Citation.] ' " 'The duty in each case [as with common carriers] is only one to exercise

reasonable care under the circumstances. The defendant is not liable where he neither

knows nor should know of the unreasonable risk . . . .' " ' [Citation.] However, hotel

guests can reasonably expect that the hotel owner will be reasonably diligent in

inspecting its rooms for defects, and correcting them upon discovery." (Howard v. Omni

Hotels Management Corp. (2012) 203 Cal. App. 4th 403, 431-432.)3

       In Vasquez, this court recognized that "the broad proposition that landowners [or

innkeepers] have a duty to exercise reasonable care to maintain their property in a safe

condition provides scant guidance to a court that must determine the existence of the

landlord's duty in a particular case."4 (Vasquez, supra, 118 Cal.App.4th at p. 279.)

" ' "[D]uty" is a question of whether the defendant is under any obligation for the benefit

of the particular plaintiff; and in negligence cases, the duty is always the same—to

conform to the legal standard of reasonable conduct in the light of the apparent risk.'

[Citation.] Thus, although the articulated standard is the same, the question of what is

reasonable will depend in each case on the particular circumstances facing that defendant



3      Although the duty owed by an innkeeper to its guests is essentially the same as
that owed by a landlord to its tenants – i.e., to maintain the premises in a reasonably safe
condition – as one court observed, "[t]he rule which applies to landlords does not always
apply to innkeepers. An innkeeper is in direct and continued control of his guest rooms,
while a lessee may be expected to do many things for his own protection." (Crosswhite
v. Shelby Operating Corp. (Va. 1944) 30 S.E.2d 673, 674 (Crosswhite), italics added.)

4      All subsequent references to the duty of a landlord or landowner in our discussion
of relevant case law applies equally to hotel owners or "innkeepers."
                                             12
considering the foreseeability of the risk of harm balanced against the extent of the

burden of eliminating or mitigating that risk." (Ibid.)

       Accordingly, the issue concerning a landlord's duty is not the existence of the duty,

but rather the scope of the duty under the particular facts of the case. (Vasquez, supra,

118 Cal.App.4th at p. 280.) Reference to the scope of the landlord's duty "is intended to

describe the specific steps a landlord must take in a specific circumstance to maintain the

property's safety to protect a tenant from a specific class of risk. It is this question that

we decide as a matter of law." (Ibid.) A court deciding the issue of the scope of a

landlord's duty "should limit its inquiry to the specific action the plaintiff claims the

particular landlord had a duty to undertake in the particular case. . . . Only after the

scope of the duty under consideration is defined may a court meaningfully undertake the

balancing analysis of the risks and burdens present in a given case to determine whether

the specific obligation should or should not be imposed on the landlord. If only the broad

proposition that landlords have a duty to exercise reasonable care to maintain their

property in a safe condition is considered rather than focusing on the scope of duty, then

in every premises liability negligence case the existence of the duty is present, there is no

duty issue for the court to determine and each case would be decided by the jury's

determination of breach of duty, causation and damages. The law has not evolved in this

manner." (Ibid.)

       Although the factors to be weighed in determining the scope of a defendant's duty

will vary in each case, the two primary considerations are the foreseeability of the harm

and the burden on the defendant of protecting against the harm. (Vasquez, supra,

                                              13
118 Cal.App.4th at p. 280.) " ' " '[I]n cases where the burden of preventing future harm is

great, a high degree of foreseeability may be required. [Citation.] On the other hand, in

cases where there are strong policy reasons for preventing the harm, or the harm can be

prevented by simple means, a lesser degree of foreseeability may be required. ' " ' " (Id.

at p. 281.)5

       In considering the issue of duty in the present case, we are mindful that "[a]

greater degree of care is generally owed to children because of their lack of capacity to

appreciate risks and to avoid danger. [Citation.] A landowner similarly shares that duty

to 'protect the young and heedless from themselves and guard them against perils that

reasonably could have been foreseen.' [Citation.] The determination of the scope of

foreseeable perils to children must take into consideration the known propensity of

children to intermeddle." (McDaniel v. Sunset Manor Co. (1990) 220 Cal. App. 3d 1, 7;

Wiener, supra, 32 Cal.4th at p. 1145 ["When children are the focus of care, the landlord's

duty is to protect the young from themselves and guard against perils that are reasonably

foreseeable."].)

       Regarding the scope of a defendant landlord's duty under circumstances where a

child falls out of a hotel or apartment window, Pineda and other cases support the

proposition that a landlord generally does not have a duty to take measures to prevent a


5      Although Vasquez and most of the California cases it cites involve claims that a
landowner was negligent in failing to protect the plaintiff from a third party criminal
assault, its discussion of general principles regarding the element of duty apply to
negligence claims generally. (See Campbell v. Ford Motor Co. (2012) 206 Cal. App. 4th
15, 33 [foreseeability and the extent of the burden to the defendant are the primary factors
to be considered in California on the question of legal duty].)
                                            14
child from falling out of an upper story apartment window. (Pineda, supra, 61

Cal.App.4th at pp. 1405, 1408-1409 [landlord has no duty to assure that children do not

fall out of ordinary second story windows]; Schlemmer, supra, 47 Cal.App.2d at p. 167

["It is a matter of common knowledge that a screen is not placed in a window for the

purpose of keeping persons from falling out."]; Gustin v. Williams (1967) 255
Cal. App. Supp. 2d 929, 931-933 [landlord not liable for injury to two year old who fell

out of window with screen that had no locking or latching mechanism].)

       However, other cases have decided a landlord owes a duty to protect children from

falling out of windows when the condition or design of the window or other

circumstances increase the risk to small children of falling from the window. In Amos, a

two-year-old boy fell out of a low, open, unprotected window in a common area hallway

of an apartment building. (Amos, supra, 73 Cal.App.4th at pp. 896-897.) Reversing a

summary judgment in favor of the defendants (the landlord and property manager), the

Amos court decided the defendants had failed to show, as a matter of law, that they

neither owed nor breached a duty of care to the plaintiff. (Id. at p. 898.) The Amos court

observed that the scope of a landlord's duty to exercise due care for the safety of tenants

in areas under the landlord's control included "adopting reasonable precautions to

prevent young children from toppling out of windows in common areas of the

building.[6]" (Ibid., original italics.)



6     In a footnote at this point, the Amos court stated: "[Plaintiff] does not
contend . . . the defendants had a duty to assure no child could fall from an upper story
window under any circumstance. Landlords are not insurers of their tenants' safety
                                             15
       In holding that the defendants had a duty to take precautions to prevent the

plaintiff's fall, the Amos court relied on a number of cases in which a landlord or hotel

owner was determined to owe a duty of care to protect a child from falling out of a

window. In Roberts v. Del Monte Properties Co. (1952) 111 Cal. App. 2d 69 (Roberts)

the Court of Appeal affirmed a judgment for a seven-year-old boy who fell out of an open

fourth floor hallway window of a hotel where he was residing. The plaintiff was playing

on the top mattress when "he accidentally tumbled backward towards the open window

behind the pile, the screen in it gave way, and the boy and screen fell into a patio." (Id. at

p. 72.) The Amos court observed that the Roberts court "held the landlord owed the child

a duty 'based on the general principle that the person in possession of premises must take

such precautions for the safety of his business invitees as are reasonable under all

circumstances, considering their relation, the burden of the interference with his own

affairs and the danger to the invitees to be anticipated, and that special caution is required

in behalf of invitees of immature age whose inability to appreciate and propensity to

ignore certain dangers he ought to consider.' " (Amos, supra, 73 Cal.App.4th at pp. 898-

899, quoting Roberts, supra, at p. 74.)

       In Freeman v. Mazzera (1957) 150 Cal. App. 2d 61 (Freeman), the four-year-old

plaintiff was injured in a fall from an opening off the landing of the stairway of his

apartment building. (Id. at p. 62.) The opening was 32 inches wide and 9 feet 8 inches

[citation] and are not required to make their premises absolutely 'child proof' by
providing every possible safeguard against injury to children on their premises.
[Citation.] This does not mean, however, defendants had no duty to take reasonable
precautions against the foreseeable risk a child could fall from an upper story hall
window." (Amos, supra, 73 Cal.App.4th at p. 898, fn. 1.)
                                             16
high, and the bottom of the opening was 19 inches above the floor. (Ibid.) The lower

part of the opening was protected by an iron lattice frame attached to the outside of the

building and children had habitually played in the opening, using its lower ledge as a

platform. (Ibid.) The plaintiff fell when he was playing on the lower ledge and the iron

lattice gave way. (Ibid.) The Amos court noted that the Freeman court "held the

landlords owed their tenants 'a duty to use ordinary care to keep [the stairway] area in a

safe condition.' [Citation.] There was evidence the landlords breached this duty because

they failed to inspect or repair the lattice work even though they knew young children

played on the window ledge and knew the lattice had been loose for at least a year before

the accident. [Citation.] The court rejected the landlords' argument they owed no duty in

this case because the injured plaintiff was putting the opening and the lattice to a use not

reasonably intended. Citing Roberts . . . , the court held this argument 'does not apply to

small children.' " (Amos, supra, 73 Cal.App.4th at p. 899, quoting Freeman, supra, at

p. 63.)

          The Amos court also discussed Brady, in which a three-year-old boy fell out of a

second story apartment window, which his mother had left open because the central air

conditioning unit that normally cooled the apartment had been inoperative for several

days. (Brady v. Rivella Developers, Inc. (La.Ct.App. 1982) 424 So.2d. 1104, 1105

(Brady).) The window had a screen and "[t]here was a ledge within the window opening,

only inches off the floor, in which a child could sit, stand, or kneel. The screen was

framed by light-weight aluminum and had fasteners on the top and bottom to keep it in

place." (Ibid.) While he was talking to other children on the ground, the plaintiff pressed

                                              17
against the screen and fell when the screen fasteners gave way. (Ibid.) The Amos court

noted the Brady court "held that the landlord had a duty not to create or maintain an

unreasonable risk of harm to others . . . ." (Amos, supra, 73 Cal.App.4th at p. 900, citing

Brady, supra, at pp. 1105-1106.) The Brady court upheld the lower court's finding that

the defendants breached that duty by maintaining a condition that presented an

unreasonable risk of harm to children. (Id. at p. 1106.)

       Based in part on these cases, the Amos court held that the defendants in Amos "had

a duty to take reasonable precautions to prevent [the plaintiff] from falling out of the

large hole they maintained at the end of the second floor hallway." (Amos, supra,

73 Cal.App.4th at p. 900.) The court decided there was a triable issue of fact as to

whether the defendants breached their duty of care by maintaining a low, open,

unprotected hallway window on the second floor of the apartment building, knowing that

young children were likely to play in that area. (Ibid.)

       In addition to the cases discussed in Amos, supra, 73 Cal. App. 4th 895, there are

two other noteworthy cases that concern a hotel owner's duty to protect small children

from falling out of upper story windows. In Baker v. Dallas Hotel Co. (5th Cir. 1934)

73 F.2d 825 (Baker) a two-year-old boy was killed when he fell from a 12th story hotel

window. (Id. at p. 826.) The window was open but the opening was covered by a wire

window screen that was not securely fastened to the window frame. (Ibid.) The child

climbed onto the windowsill while his father was in bed with his back turned toward the

window a few feet away and his mother was in the bathroom. (Ibid.) When the mother

returned from the bathroom she saw the child sitting sideways on the windowsill with his

                                             18
head pressed against the screen, but before she could reach him the screen opened

outward and he fell out of the window. (Ibid.) There were heavy iron grills outside some

of the hotel windows, but not the one from which the child fell. (Ibid.)

       Reversing a directed verdict for the defendant hotel, the Baker court reasoned, "An

innkeeper is not an insurer of the safety of his guests, but owes to them ordinary care to

see that the premises assigned to them are reasonably safe for their use and occupancy.

[Citations.] When a child of tender years is accepted as a guest, the inexperience and

natural tendencies of such a child became a part of the situation and must be considered

by the innkeeper. We do not mean that the innkeeper becomes the nurse of the child, or

assumes its control when [the child is] accompanied by its parents, but only that he is

bound to consider whether his premises, though safe enough for an adult, present any

reasonably avoidable dangers to the child guest. The control and general responsibility

for the child accompanied by a parent or nurse is with the latter, who are also bound to

exercise ordinary care to keep the child from harm. As has been stated, when parents are

complaining of the negligence of the innkeeper, their own negligence which contributes

to the injury is a good defense to their suit. Negligence is not attributable as such to a

child of 2 1/2 years. [Citation.] The conduct of such a child being natural, spontaneous,

and instinctive, is like that of an animal, and is similarly to be anticipated and guarded

against by those charged with any duty in respect to the child. What then should this

innkeeper and these parents have anticipated that this child might do, and what have they

respectively done or failed to do that was negligent? There is no statutory requirement

respecting hotel windows or window screens obedience to which would be diligence and

                                             19
failure to comply with which would be negligence per se. There is no course of decisions

establishing any rule applicable specially to children and hotel windows. The only

available standard of care is the conduct of the ideal person of ordinary prudence, to be

judged of by the jury as a question of fact. A jury should consider whether the defects

attributed to this screen were known to the innkeeper or had existed for such time as that

he is to be charged with knowledge of them, whether he should in due prudence have

anticipated that a child of this age would be attracted towards the window and would

climb to see what was outside and might be led to lean against the insecure screen and be

endangered, and whether another room or at least a warning about the insecurity of this

screen was due. On the other hand, the jury ought also to inquire whether the parents

should not have anticipated the same danger and kept better watch over the child or have

tested the screen, and whether they themselves were contributorily negligent if the

innkeeper was negligent. The innkeeper and the parents perhaps ought equally to have

anticipated the danger of a child trying to get into the window, but the duty of inspecting

the screen is not the same. The responsibility for the premises is primarily on the

innkeeper, and the guest may generally assume that they are safe. But it is argued that

the screens are there to keep insects out and not to keep children in, and there is no duty

on the innkeeper to have them safe for the latter purpose, and parents have no right to rely

on them for such purpose. . . . But yet if the screen to all appearances, and as screens are

usually found, would serve to protect the child, the false appearance of an insecurely

fastened screen might easily mislead the parent or even inspire confidence in a child to

lean against it. [Citation.] Though there was no original duty to have any screen in the

                                             20
window for the purpose of keeping the child in, the jury might conclude that prudence

would as respects this child have required that it be as securely fastened as screens

customarily are, lest it prove a deception and a trap. . . . Children have often fallen

through insecurely fastened window sashes and screens, so that the jury might conclude

that such a thing is reasonably to be anticipated by those under duty to guard against

danger." (Baker, supra, 73 F.2d at pp. 827-828, italics added.)

       In Crosswhite, a three-year-old girl was killed under circumstances nearly

identical to those in Baker, supra, 73 F.2d 825. The child and her mother were guests in

a fourth floor hotel room and the mother left the child playing in the bedroom while she

went into the bathroom to wet a cloth to use on the child's younger sister. (Crosswhite,

supra, 30 S.E.2d at p. 673.) When the mother returned she saw the child standing on the

window sill with her back to the window screen. (Ibid.) The mother rushed to rescue the

child, but before she could reach her the child leaned against the screen and fell out of the

window. (Ibid.) Reversing a judgment entered in favor of the defendant hotel owner

after the trial court sustained the defendant's demurrer to the complaint filed by the child's

administrator, the Crosswhite court quoted extensively from Baker (Crosswhite, at

p. 674) and stated that "[t]he duty of an innkeeper to keep his premises reasonably safe

applies to 'defective or insecurely or unsafely fastened window screens.' " (Id. at p. 675.)

       The Crosswhite court concluded the hotel owner's liability for negligence

presented questions for the jury, stating: "In the instant case, we do not know the height

of this window sill from the floor, but it was low enough for this three-year old child to

climb upon it. The window was open; it was summertime, and this three-year old child

                                             21
could not have opened it. The mother saw the wire screen and had a right to assume that

this screen was fastened as wire screens ordinarily are fastened. It can be argued that she

would not have left her child in a room with an unscreened open window, whose sill was

low enough for this three-year old child to climb upon it; and that she did leave it because

she was lulled into safety by seeing what seemed to be a perfectly good screen. While

screens are installed to keep bugs out, they do afford some protection to little children;

and its presence here lulled the mother into a false sense of security. It can be further

argued that the innkeeper knew of its defects or should have known of it. Almost without

exception these are jury questions; from which it follows that the judgment appealed

from must be reversed, and that the case should be remanded for a new trial upon its

merits." (Crosswhite, supra, 30 S.E.2d at p. 675.)

       We conclude that defendants in the present case have not met their summary

judgment burden to show they had no duty of care to prevent the type of accident that

occurred in this case – i.e., they have not shown that the scope of their duty of care did

not extend to taking measures to prevent small children from falling from second story

windows like the one at issue in this case. As we discussed above, a greater degree of

care is generally owed to children because of their lack of capacity to appreciate risks and

avoid danger. (McDaniel v. Sunset Manor Co., supra, 220 Cal.App.3d at p. 7; Wiener,

supra, 32 Cal.4th at pp. 1145-1146.) As the Baker court noted, when a child of tender

years is accepted as a hotel guest, the hotel owner "is bound to consider whether his

premises . . . present any reasonably avoidable dangers to the child guest." (Baker, supra,

73 F.2d at p. 827.) It is reasonably foreseeable that guests in defendants' ocean front

                                             22
hotel rooms will open windows to let in ocean breezes and enjoy the sound of the ocean,

and that a five-year-old child will stand on the sill of a window that is 25 inches above

the floor. As Brady, supra, 424 So. 2d 1104, Baker, supra, 73 F.2d 825, and Crosswhite,

supra, 30 S.E.2d 673 illustrate, it is also reasonably foreseeable that because a five-year-

old child who gains access to the sill of an open screened window is unlikely to

appreciate that the screen is designed to keep insects out and not keep children in, the

child will lean against the screen and fall from the window.

       Balancing the foreseeability of the risk of harm against the burden of eliminating

or mitigating the risk weighs in favor of a determination that the scope of a hotel owner's

duty includes taking measures to protect children from falling from such windows. It is

undisputed that there were protective bars on windows in the subject hotel room other

than the one from which Michael fell, and Moore's declaration evidenced the availability

of other protective devices, including fall prevention screens and window opening control

devices.7 The burden and cost to hotel owners of providing such protective devices to

prevent children from falling out of windows is minimal compared to the risk of small

children suffering serious injury or death from such falls, particularly in light of the



7       Moore stated that after Michael's accident, defendants "finally installed the
window opening control devices . . . ." Although evidence of subsequent remedial
measures is not admissible on the issue of liability, "such evidence is relevant and
admissible [on the issue of duty] and also on the possibility or feasibility of eliminating
the cause of the accident." (Baldwin Contracting Co. v. Winston Steel Works, Inc. (1965)
236 Cal. App. 2d 565, 573; Ault v. International Harvester Co. (1974) 13 Cal. 3d 113, 119
["[E]vidence of subsequent repairs is relevant to the issue of negligence, for if the
changes occur closely in time they may well illustrate the feasibility of the improvement
at the time of the accident, one of the normal elements in the negligence calculus."].)
                                              23
obvious public policy of protecting children from accidental serious injury and death.

(Martinez v. Bank of America (2000) 82 Cal. App. 4th 883, 897 ["A policy favoring

preventing death by injury to children has extremely high value."].)

       Defendants argue that we should follow Pineda, supra, 61 Cal. App. 4th 1403 and

hold that the duty to prevent Michael's fall fell solely on his parents and not defendants

because, unlike the accident in Amos, the accident here occurred in a unit controlled and

occupied by the parents rather than in a common area, and it was caused by the parents'

failure to adequately supervise Michael because they were preoccupied with their own

activities. Although the accident in Amos happened in a common area and the Amos

court referred to a landlord's duty to exercise due care in maintaining common areas of an

apartment building (e.g., Amos, supra, 73 Cal.App.4th at p. 898), the cases it discussed in

its duty analysis each involved, in its words, "a child who fell from an open window

located in a common passageway or in his or her own apartment." (Ibid., italics added.)

Thus, the fact that accident in Amos occurred in a common area was not dispositive of the

duty issue.

       Moreover, although the duty of care owed by both landlords and hotel owners is to

maintain their property in a reasonably safe condition (Vasquez, supra, 118 Cal.App.4th

at p. 278; Stowe v. Fritzie Hotels, supra, 44 Cal.2d at pp. 420-421), because of the

temporary nature of most hotel occupancies, hotel owners generally exercise far greater

control over hotel rooms than landlords are able to exercise over leased premises.

(Crosswhite, supra, 30 S.E.2d at p. 674 ["An innkeeper is in direct and continued control

of his guest rooms, while a lessee may be expected to do many things for his own

                                             24
protection."]; Bullock v. City and County of San Francisco (1990) 221 Cal. App. 3d 1072,

1097 [A hotel guest is not a resident but "a mere lodger, whose possessory rights and

interests are vastly inferior to those of a tenant."].) Consequently, a hotel owner's duty to

maintain reasonably safe rooms is more akin to the duty to maintain safe common areas

than is a landlord's duty to maintain reasonably safe premises. We agree with the

Crosswhite court that the duty of a hotel owner to keep its "premises reasonably safe

applies to 'defective or insecurely or unsafely fastened window screens.' " (Crosswhite,

supra, at p. 675.)

       Regarding the parents' failure to closely supervise Michael, "a parent's negligence

in supervising a child may be a factor in determining causation . . . but is generally not a

factor in determining duty . . . ." (Amos, supra, 73 Cal.App.4th at p. 899, fn. 2.) Further,

a parent's negligence is not imputable to a child in an action by the child for injuries,

although it may be relevant in determining whether a third party is liable for the injuries.

(Id. at p. 905.) In any event, whether the parents' failure to supervise Michael amounted

to negligence is a question of fact not properly resolved on summary judgment. "[A]

parent may be guilty of contributory negligence in not giving proper supervision over a

child, but . . . it is a question of fact for the jury to decide whether such lack of

supervision was negligence under all the circumstances." (Christiana v. Rattaro (1947)

81 Cal. App. 2d 597, 599; Baker, supra, 73 F.2d at p. 828 ["The duty of parents to watch

over their infant child is to be viewed in the light of all the demands made at the time

upon them, and the circumstances usually make negligence on their part a question for

the jury."].) It is reasonable to expect that a parent will take his or her eyes off a child for

                                               25
brief periods to attend to other matters. (Wright v. Standard Oil Co., Inc. (5th Cir. 1972)

470 F.2d 1280, 1296 ["[E]ven the most careful parent cannot keep an ever-present eye on

his child . . . ."].)

        As noted, the court based its determination that defendants owed no duty to take

"additional protective measures for the subject window" in part on the fact that the

window met applicable building code requirements. However, "a defendant property

owner's compliance with a law or safety regulation, in and of itself, does not establish

that the owner has utilized due care. The owner's compliance with applicable safety

regulations, while relevant to show due care, is not dispositive, if there are other

circumstances requiring a higher degree of care." (Howard v. Omni Hotels Management

Corp., supra, 203 Cal. App. 4th 403, 421, citing Amos, supra, 73 Cal.4th at p. 901.)

        The trial court also based its no duty determination on the fact that "there were no

prior incidents of anyone or anything falling from any windows . . . ."8 However, " '[t]he

mere fact that a particular kind of an accident has not happened before does not . . . show

that such accident is one which might not reasonably have been anticipated.' [Citation.]

Thus, the fortuitous absence of prior injury does not justify relieving defendant from

responsibility for the foreseeable consequences of its acts." (Weirum v. RKO General,

Inc. (1975) 15 Cal. 3d 40, 47; Lane v. City of Sacramento (2010) 183 Cal. App. 4th 1337,




8      The court's statement in its summary judgment order that "there were no prior
incidents of anyone or anything falling from any windows" is inaccurate in light of the
evidence that defendants put bars on some of the hotel windows because screens fell from
the windows when people leaned against them.
                                             26
1346 [absence of other similar accidents is relevant to, but not dispositive of, the issue of

whether a condition is dangerous].)

       On the record presented, we conclude the defendants failed to carry their burden

on summary judgment to establish they owed no duty to take measures to prevent the

type of accident that occurred in this case.

                                               III

                                    BREACH OF DUTY

       Although whether a defendant owed a duty to use reasonable care in a particular

factual situation is a question of law for the court to decide, the negligence "elements of

breach of that duty and causation are ordinarily questions of fact for the jury's

determination." (Vasquez, supra, 118 Cal. App. 4th 269, 278.) Here, the trial court's

finding that defendants did not breach their duty of care was based on its no-duty

determination. In both summary judgment rulings, immediately after stating that

defendants' duty "did not include taking additional protective measures for the subject

window[,]" the court stated: "Accordingly, defendants did not breach their duty of care

to prevent the kind of accident which occurred here."

       On the record presented, there are triable issues of fact as to whether defendants

breached their duty of care and whether such breach caused Michael's accident.

Although Moore's declaration includes legal conclusions to which defendants have

objected below and on appeal, it also includes admissible factual statements that raise a

triable issue of fact as to whether defendants breached their duty of care. Moore noted

there were safety bars on two of the windows in the room and on windows in other ocean

                                               27
facing rooms, but not on the window from which Michael fell.9 He noted Steven's

deposition testimony that bars were placed on other windows at the hotel to minimize

screens popping out of the windows as a result of people leaning against them and out of

"a concern of something or somebody falling out the window[.]"10 The bottom of the

subject window sill was 25 inches from the floor, there was no restrictive device to keep

the window from opening all the way, and the screens provided no safety resistance.

Moore further noted the undisputable facts that defendants' hotel was a family hotel on

the beach and defendants knew that children would occupy the hotel rooms. He

described safety devices that could have been placed on the window to prevent a child

from falling out of the window, including "something as simple as a wooden bar or

thumb screw within the window tracks to prevent the window from being able to open

wide enough for a child to fit through . . . ." Based on these facts, a trier of fact could

reasonably find that defendants breached their duty to take measures to prevent an

accident like Michael's.

                                              IV

                                        CAUSATION

       California has adopted the "substantial factor" test for cause-in-fact

determinations. (Rutherford v. Owens-Illinois, Inc. (1997) 16 Cal. 4th 953, 968.) "A

9       In her declaration in opposition to the second summary judgment motion, Nan
stated there was no bench seating next to the windows in the room that had bars on them.

10     As noted, Stevens answered affirmatively when asked if "the bars were placed on
the window . . . because of a concern of something or somebody falling out the
window[.]"
                                              28
defendant's negligent conduct may combine with another factor to cause harm; if a

defendant's negligence was a substantial factor in causing the plaintiff's harm, then the

defendant is responsible for the harm; a defendant cannot avoid responsibility just

because some other person, condition, or event was also a substantial factor in causing

the plaintiff's harm; but conduct is not a substantial factor in causing harm if the same

harm would have occurred without that conduct." (Yanez v. Plummer (2013) 221
Cal. App. 4th 180, 187.) "Like breach of duty, causation also is ordinarily a question of

fact which cannot be resolved by summary judgment. The issue of causation may be

decided as a question of law only if, under undisputed facts, there is no room for a

reasonable difference of opinion." (Nichols v. Keller (1993) 15 Cal. App. 4th 1672, 1687.)

       The court's summary judgment rulings show that the court based its no-causation

determination solely on its determination that defendants did not breach their duty of

care.11 Similarly, defendants argue on appeal that there is no triable issue of fact as to

causation because they had no duty to install a fall prevention device on the subject

window. We conclude that the same evidence that raises a triable issue of fact as to

breach of duty also raises a triable issue of fact as to causation. Because a trier of fact

could reasonably find defendants were negligent in failing to take reasonable measures




11      In its first summary judgment ruling the court stated that "defendants did not
breach their duty of care and the accident was not caused by defendants' failure to install
a safety device on the window." In the second ruling the court stated that "defendants did
not breach their duty of care and thus, the accident was not caused by defendants' failure
to install a safety device on the window." (Italics added.)
                                              29
that would have prevented Michael's accident, it could also reasonably find that

defendants' negligence was a substantial factor in causing the accident.

                                     DISPOSITION

       The amended judgment entered on May 22, 2013 is reversed. Appellants are

awarded their costs on appeal.




                                                                           HUFFMAN, J.

WE CONCUR:


             BENKE, Acting P. J.


                       NARES, J.




                                            30